 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 1 of 13 PagelD #:1 YW

IN THE UNITED STATES DISTRICT COURT JUL 15 2019

FOR THE NORTHERN DISTRICT OF ILLINOIS ol EOMAS G. BRUTON
EASTERN DIVISION , U.S. DISTRICT COURT

 

RICARDO PITTMAN, JR., CASE NO:
Plaintiff,
PRESIDING JUDGE
V.
MAGISTRATE JUDGE
VIAMONTE INVESTMENTS GROUP,L LC.
And its president, PERRETTA OSCAR,
NORTHERN ILLINOIS GAS COMPANY,
And its president, MELVIN WILLIAMS,
BARBARA P. CHRISTOPHER, NICOR
GAS COMPANY,

TRIAL BY JURY DEMAND

19CV4732

JUDGE LEINENWEBER

Defendants. MAG. JUDGE KIM

rt ee et el

et

COMPLAINT AT LAW

Now Comes plaintiff's, RICARDO PITTMAN,JR., referred to as (“Pittman, Jr’) as plaintiff to this
action; by and acting pro-se, complains of defendants, Viamonte Investments group, Limited Liability
Company referred to as (“L LC”) as defendants to this action; and its president, Perretta Oscar referred to
as (“Oscar”) as defendant to this action; Northern Illinois Gas Company referred to as (‘N. i. g. c.”) as
defendant to this action; Melvin Williams referred to as (“Williams”) as defendant to this action; Barbara
P. Christopher referred to as (“Christopher”) as defendant to this action; Nicor Gas Company referred to

as (“N. g. c.”) as defendant to this this action; and stated the following reasons:

THE ALLEGATIONS

1. Plaintiff, Ricardo Pittman, Jr., for his complaint against defendants, Viamonte Investments

group, LLC., and its president, Perretta Oscar. JoAnn Antonopoulos was the manager of this building

 
Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 2 of 13 PagelD #:2

located at 9208 South Kedzie Avenue, Evergreen Park, Illinois 60605. The same location as plaintiff,
Ricardo Pittman, Jr., apartment BE in the same building and the same address 9208 South Kedzie Avenue,
Evergreen Park, Illinois 60805.

JURISDICTION AND VENUE

2. This court has jurisdiction over plaintiff federal claims pursuant to 28 U.S.C.A. Section 1331,
1343 (3) and 1343 (4), which vests redress of plaintiff's claims of being deprived of his constitutional rights
to have been secure in his person due to defendants wrongful acts plaintiff loss of his constitutional rights
and liberty, without due process of law. That statutory authority is 28 U.S.C.A. Section1367 (a).State law
claims.

3. Venue over this action is based on 28 U.S.C.A. Section 1391 (b) (Supp.1995).

CITIZENSHIP OF THE PARTIES

4. Plaintiff's, Ricardo Pittman, Jr., at all relevant times was a citizen of the United States of
America with permanent resident at 9208 South Kedzie Avenue, plaintiff apartment no.BE Evergreen
Park, Illinois 60805.

5. Defendant’s, Viamonte Investments Group, LLC., referred to as a Illinois Corporation
organized and existing under the laws of the state of Illinois. At all material times to this cause of actions.
The limited liability company principal office 17835 Torrence Avenue, Lansing, Illinois 60638
0000.Defendants Viamonte can be served through its registered agent. Charles T. Ryan, 18141 Dixie
Highway, Suite 115, Homewood, IIlinois60430.

6. Defendant’s Perretta Oscar, President of Viamonte Investments Group, LLC., Mr. Oscar can be

served at 1533 Muirfield Drive, Dyer, Indiana 46311.

 
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 3 of 13 PagelD #:3

7. Defendant, Northern Illinois Gas Company referred to as an Illinois Corporation organized and
existing under the laws of the state of Illinois. Defendant, Northern Illinois Gas Company can be served
through its registered agent. Illinois corporation service C, 801Adlai Stevenson Drive, Springfield, Illinois
62703.

8. Defendant, Melvin Williams, president of Northern Illinois Gas Company Mr. Williams can be
served at ten (10) Peachtree Pl, N.E., Atlanta, GA 30309.

9. Defendant, Barbara P. Christopher secretary of Northern Illinois Gas Company, Ms.
Christopher can be served through Illinois Corporation Service C., 801 Adlai Stevenson Drive, Springfield,
Illinois 62703.

10. Defendant, Nicor Gas Company referred to as a Illinois Corporation organized and existing
under the laws of the state of Illinois. Defendant, Nicor Gas Company can be served through its agent

Illinois Corporation service C., 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

FACTS UPON WHICH RELIEF IS CLAIMED

11. Plaintiff's, Ricardo Pittman, Jr., resident at 9208 South Kedzie Avenue, apartment no.BE,
Evergreen Park, Illinois 60805. Plaintiff is a senior citizen with disability and a veteran United States Marine,
also a citizen of the utility board member. Defendants, Viamonte Investments Group, LLC., and its president,
Perretta Oscar filed their complaint against Ricardo Pittman, Jr., in the circuit court of cook county, Illinois
Fifth district on august 7,2018.

12. Plaintiff lease was for this building at 9208 South Kedzie Avenue, Evergreen Park, Illinois, the

lease contained 15 pages for used of occupancy and second lease contained 17 pages.

13. | That the lease was for 9208 South Kedzie contained 15 pages for used of occupancy the

second lease contained 17 pages.

 
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 4 of 13 PagelD #:4

14. Atall relevant times shown by identification | have resided solely in unit be as shown by the

documents.

15. Plaintiff’s, Ricardo Pittman, Jr., entered into the lease and | signed off on the lease and the

lease shown unit is at 9208 South Kedzie Avenue, Evergreen park, Illinois 60805.

16. Over the past year my apartment was flooded and the floors and walls mildewed terribly so
that living in the apartment with that smell is almost unbearable.

17. Defendant act without consent or approval, The landlord, Viamonte Investments Group,
LLC., conspired with Perretta Oscar caused Nicor Gas to shut my cooking gas off and stove gas in the
spring in 2018.

18. Reports from Cook County inspections shown that the unit failed could not pass the
inspections.

19. The records of all Hud, Federal Housing pertaining to my apartment be, canceled checks,

starting 2009 to the present date.

20. Plaintiff demand identity of employee of defendants, Viamonte Realty aka Dorrego aka

Viamonte Investments Group, LLC., who had Nicor Gas disconnected may cooking gas in my apartment.

21. Plaintiff demanding copies of all expense, an maintenance of my apartment be.

22. _Plaintiff’s requesting paperwork from the housing specialist Donna Burns who contacted Mr.
Pittman due to defendant, Viamonte Investments Group, LLC., having her to contact me stating. That
defendants, Viamonte Investments Group, LLC., will not be accepting any section 8 voucher portion of Mr.
Pittman, Jr. rent.

23. Plaintiff demanding all document that correspondences concerning Hud and Viamonte

Investments Group, LLC., starting 2011. Pertaining to Mr. Pittman apartment be; also all documents of

 
Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 5 of 13 PagelD #:5

housing specialist Andre Parham and Anne Richmond-Management analysts, who has bot not never
responded to any of Mr. Pittman letters, texts nor have | received a phone call involving my section 8
voucher being placed as questionable? Termination of section 8 vouchers, and there was no cooking gas
working in this apartment is at this time.

24. Plaintiff entered into a lease (“hereinafter”), the lease and attached hereto as exhibit “A”
with defendants, Viamonte Investments Group, LLC., and its president, Perretta Oscar. The apartment is
in Viamonte apartment building at 9208 South Kedzie Avenue, Evergreen Park, Illinois 60805.

25. Plaintiff, Ricardo Pittman, Jr., is a law abiding veteran. Marine disabled citizen resident in
Evergreen Park, Illinois, American Legion; senior citizen uniform relocation assistance applies. The
landlord Viamonte Investments Group, LLC., Owe special damages for shutting off plaintiff, Ricardo
Pittman cooking gas.

26. That at all relevant times defendants, Viamonte Investments Group, LLC., received federal
support for Viamonte Investments Group, LLC., apartments under the section 8 substantial rehabilitation
program, which is administered by the United States department of housing and Urban development
(“hereinafter)” (“HUD”).

27. Defendant’s, Viamonte Investments Group, LLC., is required to comply with all federal
regulations governing section 8 substantial rehabilitation housing (hereinafter) (“Hud regulations”) setting
forth the eligibility of persons for section 8 substantial rehabilitation housing units and the procedures
necessary to terminate the tenancy of a section 8 substantial rehabilitation tenant. 24 CFR. Section
881.101 et seq. (1995).

28. Pursuant to the Hud regulations, tenants pay a portion of the monthly rent and Hud pay

the balance directly to the project owner. 24 C. F.R. section 881.501 et seq. (1995).
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 6 of 13 PagelD #:6

29. Mr. Pittman, Jr. entered into an ease (hereinafter), “the lease” and see attached hereto as
Exhibit “A” copy with Viamonte Investments Group, LLC., 9208 South Kedzie Avenue, Evergreen Park,
Illinois 60805.

30. According to the original lease, the monthly rent for the unit was $750.00.

31. That under the lease, and pursuant to Hud regulation, Mr. Pittman paid $ 356.00, per
month (hereinafter “rent”) and Hud paid the balance $ 394.00 of the total rent for the unit directly to
Viamonte Investments Group, LLC., in the form of a monthly housing assistance.

32. That the rental subsidies received by tenants in section 8 substantial rehabilitation housing
units are tied to the unit and thus, the tenant loses the subsidy if the project owner evicts him or her. 24
C.F.R. section 881.101 (b) (1995).

COUNT |
CAUSE OF ACTION UNDER FEDERAL CIVIL RIGHTS ACT

The claims against plaintiff, defendants, Viamonte Investments Group, llc., Perretta Oscar Northern Illinois
gas company, and its president, Melvin Williams, Barbara P. Christopher, Nicor Gas Company,

FOR DEPRIVATION OF DUE PROCESS RIGHTS

33. Pittman repeats, re-alleges and incorporates herein by reference each of the allegations set
forth in paragraph 1 through 32 above as if set forth in fully herein. In Haec Verba.

34. Defendant’s, Viamonte Investments Group, LLC., and its president Perretta Oscar acted
under color federal law or authority when they acted to terminate Mr. Pittman’s lease and his rental
subsidy, because they were subject to Hud regulations, received federal rent subsidies from Hud, and had
the power to take away a tenants rent subsidy through eviction.

35. Defendants, Viamonte Investments Group, LLC., Perretta Oscar knew or reasonably should
have known, that Mr. Pittman, Jr. was disabled and capable of understanding the meaning or significance

of the summons was never properly served on him, and he was capable of understanding the nature and

 
Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 7 of 13 PagelD #:7

object of the eviction proceeding, preparing his defense defending himself in court or assisting an
attorney to prepare his defense.

36. That over the past year my apartment was flooded, and the floors and walls mildewed
terribly so that living in the apartment with that smell is almost unbearable. Defendants knew about
plaintiff damages in this apartment be.

37. That in addition without any consent or approval, the landlord, Viamonte Investments
Group, LLC., and its president Perretta Oscar caused Nicor Gas to shut my cooking , gas off and stone gas
in the Spring in 2018.

38. That reports from Cook County inspections show that the unit failed could not pass the
inspection.

CONCLUSION

Wherefore, plaintiff, Ricardo Pittman, Jr., prays that this honorable court to enter a judgement in
favor of plaintiff and against each defendant.

A. For an award of compensatory damages against defendant, Viamonte Investments Group, LLC.
its president Perretta Oscar. Northern Illinois Gas Company, and its president, Melvin Williams, Barbara P.
Christopher, Nicor Gas Company. In an amount of two hundred thousand dollars ($200,000.00) against
each defendant.

B. For an award of punitive damages in an amount of five hundred thousand dollars

($500,000.00) against each defendant.
Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 8 of 13 PagelD #:8

COUNT Il
CAUSE OF ACTION UNDER FEDERAL CIVIL RIGHTS ACT

The claims against plaintiff, defendants, Viamonte Investments Group, llc., Perretta Oscar Northern Illinois
Ggas Company, and its president, Melvin Williams, Barbara P. Christopher, Nicor Gas Company,

FOR VIOLATION OF THE FAIR HOUSING AMENDMENTS ACT OF 1988

39. Pittman repeats, re-alleges and incorporates herein by reference each of the allegations set
forth in paragraph 1 through 38 above as if set forth in fully herein. In Haec Verba.

40. Plaintiff illness substantially limited his ability to work and to care for himself and was
therefore a “handicap” as defined by fair housing amendments act, 42 U.S.C.A. section 3602 (h) (1994).

41. Defendants, Viamonte Investments Group, LLC., and its president, Perretta Oscar, Norther
Illinois Gas Company, Melvin Williams, Barbara P. Christopher and Nicor Gas Company knew that Mr.
Pittman, Jr., was ill or perceived him to be ill.

A. VIAMONTE REFUSED TO PROVIDE PLAINTIFF A REASONABLE ACCOMADATION

42. Pittman’s disabled caused him to be unable to defend himself adequately against Viamonte’s
complaint for possession, because he was ill and never received proper notice or service of summons.

43. Plaintiff is ill but he do understand the proceeding, would have constituted a reasonable
accommodation in Viamonte’s rules, policies, or practices which was necessary to afford him an equal
Opportunity to use and enjoy his apartment.

44. Defendants, Viamonte Investments Group, LLC., Perretta Oscar, Northern Illinois Gas Company,
Melvin Williams, Barbara P. Christopher and Nicor Gas Company intentional discriminated against Ricardo
Pittman, Jr., and made his apartment unavailable to him because of his disabled.

B. DEFENDANTS INTENTIONALLY DISCRIMINATED AGAINS RICARDO PITTMAN JR. ON
ACCOUNT OF HIS DISABLIITY

 
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 9 of 13 PagelD #:9

45. Defendants Viamonte Investments Group, LLC discriminated against Ricardo Pittman, Jr., in the
terms or conditions of rental on account of his disability and made Ricardo Pittman, Jr. apartment

unavailable to him on account of his disability, in violation of 42 U.S.C.A section 3204 (F) (1)-(2) (1994).

CONCLUSION

Wherefore, plaintiff, Ricardo Pittman, Jr., prays that this honorable court to enter a judgement in
favor of plaintiff and against each defendant.
A. For an award of compensatory damages against defendant, Viamonte Investments Group,
LLC. its president Perretta Oscar. Northern Illinois Gas Company, and its president, Melvin Williams,
Barbara P. Christopher, Nicor Gas Company. In an amount of two hundred thousand dollars ($200,000.00)
against each defendant.
B. For an award of punitive damages in an amount of five hundred thousand dollars

($500,000.00) against each defendant.

COUNT III
CAUSE OF ACTION UNDER ILLINOIS COMMON LAW

The claims against plaintiff, defendants, Viamonte Investments Group, Ilc., Perretta Oscar Northern Illinois
gas company, and its president, Melvin Williams, Barbara P. Christopher, Nicor Gas Company,

FOR WILLFULLY AND WANTONLY MISCONDUCT

46. Pittman repeats, re-alleges and incorporates herein by reference each of the allegations
set forth in paragraph 1 through 45 above as if set forth in fully herein. In Haec Verba.
47. Plaintiff, Ricardo Pittman Jr., by and acting pro-se, complains
of defendants, Viamonte Investments Group, LLC., Perretta Oscar, conduct has been willful and wanton

misconduct, wrongfully pursued a lawsuit against Plaintiff Ricardo Pittman, Jr.

 
 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 10 of 13 PagelD #:10

48. Defendants at all relevant times hereto owed plaintiff a duty of generally not to act in a
manner which defendants knew or should have known that would cause damages to plaintiff's reputation
and well-being. Defendant’s acts consisted willful and wanton breaches those duties which
plaintiff deserves to have freedom from willfully and wantonly misconduct.

49. That as a direct and proximate result of defendants, Viamonte Investments Group, LLC.,
Perretta Oscar conspired with each other which both of them come to the same concluded.

50. That each defendant, acts constitute willfully and wantonly misconduct was committed
under circumstances exhibiting a reckless disregard for the safety of others, including Ricardo Pittman, Jr.,
knowledge of impending danger. Defendants fabricated documents to create a cause of action for a
lawsuit to bring against Ricardo Pittman, Jr. In civil court in Cook County.

51. Defendants, failed to exercise ordinary care to prevent or failure to discover danger through
reckless or carelessness which would have been discovered by ordinary care.

52. Defendants, Viamonte Investments Group, LLC., and its president Perretta Oscar’s omission
as to that duty resulted in injury to the plaintiff. The defendants conspired with each other above to do
damage to Ricardo Pittman, Jr. When there should have been no action taking against Pittman. Pittman
seeks to recover damages from each defendant for willfully and wantonly misconduct.

53. Asa direct and proximate result of defendant’s willful and wanton acts, plaintiff has been
caused to suffer humiliation, emotional distress, serve anguish and great damages to plaintiff himself,

reputation and standing in the community and will continue to suffer these damages in the future.

10
Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 11 of 13 PagelD #:11

CONCLUSION

WHEREFORE, plaintiff, Ricardo Pittman, Jr., prays that this honorable court enter a judgement in favor
of plaintiff and against each defendant:
A. For an award of compensatory damages against defendant, Viamonte Investments Group,
LLC., and its president Perretta Oscar. In an amount of two hundred thousand dollars ($200,000.00)
against each defendant.
B. For an award of punitive damages in an amount of five hundred thousand dollars
($500,000.00) against each defendant.

COUNT IV
CAUSE OF ACTION UNDER ILLINOIS COMMON LAW

The claims against plaintiff, defendants, Viamonte Investments Group, llc., Perretta Oscar Northern Illinois
gas company, and its president, Melvin Williams, Barbara P. Christopher, Nicor Gas Company,

FOR BREACH OF CONTRACT BY VIAMONTE INVESTMENTS GROUP, LLC.

54. Pittman repeats, re-alleges and incorporates herein by reference each of the allegations
set forth in paragraph 1 through 53 above as if set forth in fully herein. In Haec_ Verba.

55. Mr. Pittman substantially complied with the terms of the lease.

56. Section 23 of the lease states in relevant part: “any termination of this agreement by the
owner must be carried out in accordance with HUD regulations, state and local law, and the terms of this
agreement***** if the owner proposes to terminate this agreement, the owner agrees to give the tenant
written notice of the proposed termination ***** notices of proposed termination for [reasons aside
from other good cause] must be given in accordance with any time frames set forth in state and local law

***** all termination notices must: (1)specify the date this agreement will be terminated; (2) state the

11
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 12 of 13 PagelD #:12

grounds for termination in enough detail for the tenant to prepare a defense; (3) advise the tenant that
he/she has 10 days within which to discuss the proposed termination of the tenancy with the owner.

57. The 10-day period will begin on the earlier of the date the notice was hand delivered to the
unit or the day after the notice was mailed.

58. Ifthe tenant requests the meeting, the owner disagrees to discuss the proposed
termination with the tenant; and (4) advise the tenant of his/her right to defend the action in court *****
if an eviction is initiated, the owner agrees to rely only upon those grounds cited in the termination notice
de

59. By filing a complaint for possession of Mr. Pittman’s apartment without providing Mr.
Pittman with proper notice of when they intended to terminate his lease, or stating the grounds for the
termination in enough detail for Mr. Pittman to prepare a defense, or advising Mr. Pittman that he had 10
days within which to discuss with them the proposed termination of his lease, Viamonte Investments
Group, LLC., and its president, Perretta Oscar breached their contract with Mr. Pittman.

60. Defendant, Viamonte Investments Group, LLC., and its president, Perretta Oscar’s failure
to comply with Section23 of the lease prevented Mr. Pittman from successfully defending his tenancy.

61. Defendants, Viamonte Investments Group, LLC., and its president, Perretta Oscar
accepted Mr. Pittman’s rent payments after they filed their complaint and prior to the hearing on August
7, 2018.

62. Defendants, Viamonte Investments Group, LLC., and its president, Perretta Oscar waived
any alleged breaches by Mr. Pittman for non-payment or late payment of rent by accepting his rent and

by their pattern of accepting late rental payments.

12

 
 

 

Case: 1:19-cv-04732 Document #: 1 Filed: 07/15/19 Page 13 of 13 PageID #:13

63. Thus, Viamonte Investments Group, LLC., and its president, Perretta Oscar also breached
Mr. Pittman’s lease by terminating it after waiving their right to terminate for non-payment or late
payment.

64. Defendants, Viamonte Investments Group, LLC.’s, and its president, Perretta Oscar
breaches of Mr. Pittman’s lease caused him to lose his housing unit his housing subsidy, and most of his
personal possession, and causing immense pain and suffering.

CONCLUSION

Wherefore, plaintiff, Ricardo Pittman, Jr., prays that this honorable court to enter a
judgment in favor of plaintiff and against each defendant:
A. Foran award compensatory damages against counter-defendant, Viamonte Investments
Group, against each defendant LLC., and its president, Perretta Oscar in an amount of two hundred
thousand dollars ($200,000.00).
B. For an award of punitive damages in an amount of five hundred thousand dollars (S

500,000.00) against each defendant.

     

 

Ricardo Pitt
Plaintiff Acting Pro -se

an, Jr.

Ricardo Pittman, Jr.

9208 South kedzie Avenue
Apartment BE

Evergreen park, Illinois 60805.
(630) 235-8209

13

 
